IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FRANCIS HILL AND RANDY               NOT FINAL UNTIL TIME EXPIRES TO
DALL HILL,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D15-5583
v.

R.A.N.K. QUALITY
RESTAURANTS, LLC,

      Appellee.


_____________________________/

Opinion filed October 10, 2016.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis, III, Judge.

William H. Rogner, Winter Park, for Appellants.

Michael R. D'Lugo and Krista N. Cammack of Wicker, Smith, O'Hara, McCoy &
Ford, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.